UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-130684-25 Morgan Stanley Capital I Inc., as registrant on behalf of its issuing entity, Morgan Stanley Capital I Trust 2007-HQ11 (Exact name ofregistrant as specified in its charter) Comission File Number of Depositor: 333-130684 1585 Broadway, New York, New York 10036, (212) 761-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Morgan Stanley Capital I Trust 2007-HQ11, Commercial Mortgage Pass-Through Certificates, Series 2007-HQ11 Classes A-1, A-1A, A-2, A-3-1,A-3-2, A-AB, A-4, A-4FL, A-M, A-MFL, A-J, B, C, D, E, and F (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 40 Pursuant to the requirements of the Securities Exchange Act of 1934, Morgan Stanley Capital I Inc., as registrant on behalf of its issuing entity,Morgan Stanley Capital I Trust 2007-HQ11, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Morgan Stanley Capital I Inc. Date: January 28, 2008 By: /s/ Anthony J. Sfarra Name: Anthony J. Sfarra Title: Vice President
